Citation Nr: 0511313	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-12 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a soft tissue 
sarcoma, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to December 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for peripheral 
neuropathy and soft tissue sarcoma, both claimed as secondary 
to exposure to Agent Orange.

In connection with his appeal, the veteran originally 
requested a personal hearing.  In November 2003, however, he 
withdrew his request.  Accordingly, the Board will proceed 
with consideration of his appeal based on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran served in Korea from April 1959 to May 1960.  

2.  The National Personnel Records Center has indicated that 
there is no evidence that the veteran was exposed to Agent 
Orange in Korea.  

3.  The record contains no competent evidence that veteran 
currently has peripheral neuropathy or soft tissue sarcoma.


CONCLUSION OF LAW

Peripheral neuropathy and soft tissue sarcoma were not 
incurred in or aggravated during service, nor may such 
disabilities be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February and May 2002, 
October 2003, and March 2004 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical and personnel 
records are on file and the RO obtained all available post-
service medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  The RO also contacted the National Personnel 
Records Center to request information regarding the veteran's 
claimed exposure to Agent Orange in Korea.  The response was 
negative.  See Manual M21-1, Part III, Chapter 4, Par. 
4.24(e), Addendum K (March 3, 2004).  Given that the record 
contains no competent evidence of a current diagnosis of 
either peripheral neuropathy or soft tissue sarcoma, the 
Board finds that the duty to assist has been met and an 
examination is not necessary.  Id.; see also 38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of peripheral neuropathy, soft tissue 
sarcoma, or herbicide exposure.  At his December 1961 
military separation medical examination, neurologic 
examination was normal and no abnormalities were discovered 
on a clinical evaluation of the skin and lymphatics.  On a 
report of medical history, the veteran denied a history of 
neuritis, paralysis, tumors, growths, cysts, and cancer.  

The veteran's service personnel records show that he served 
in Korea from April 1959 to May 1960.  He did not serve in 
Vietnam.  His military occupational specialty was wheel 
vehicle mechanic.  He received no awards or citations 
indicative of combat service.  The service personnel records 
are negative for notations of herbicide exposure.  

In November 2001, the veteran submitted an application for VA 
compensation benefits, claiming entitlement to service 
connection for peripheral neuropathy and soft tissue sarcoma.  
He indicated that he had been exposed to Agent Orange while 
stationed at Camp Casey in Korea.  In a November 2003 
statement, the veteran indicated that he worked in the motor 
pool at Camp Casey where his responsibilities included 
spraying chemicals to control nearby weeds and brush.  The 
veteran also submitted excerpts from various websites, 
including VA's website, regarding exposure to Agent Orange.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from April 1999 to September 2003, 
which are negative for notations of peripheral neuropathy or 
soft tissue sarcoma.  These records show that the veteran 
sought treatment for various conditions, including arthritic 
pain, memory loss, and anal warts.  These records note that 
the veteran attributed his various problems to exposure to 
Agent Orange, insecticides, and a nuclear leak.  At a January 
2001 psychology consultation, the examining psychologist 
advised the veteran that Agent Orange exposure could neither 
be ruled in nor ruled out as part of the etiology of his 
perceived difficulties.  The assessments at that consultation 
included dysthymia and anxiety disorder.  Neither peripheral 
neuropathy nor soft tissue sarcoma was diagnosed.  

In support of the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC) and requested 
information regarding the veteran's exposure to herbicides in 
service.  In November 2003, the NPRC responded that there 
were no records showing that the veteran had been exposed to 
herbicides in service.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system or malignant tumors, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004). 

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).  VA has also received information from the 
Department of Defense (DOD) indicating that Agent Orange was 
used in Korea between April 1968 and July 1969.  See, e.g., 
VHA Directive 2000-027 (September 5, 2000).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain disorders, including 
acute and subacute peripheral neuropathy and soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), shall be service connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2004).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of date on onset.  38 C.F.R. § 3.309(e), Note 2.  

Although the Secretary has found a positive association 
between herbicide exposure and certain soft tissue sarcomas 
and acute and subacute peripheral neuropathy, he has 
determined that a positive association does not exist between 
other nonspecified diseases, including chronic nervous system 
disorders (such as chronic peripheral neuropathy), and 
herbicide exposure.  64 Fed. Reg. 59,232-39 (Nov. 2, 1999); 
see also Notice, 67 Fed. Reg. 42,600, 42,605 (2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran seeks service connection for peripheral 
neuropathy and soft tissue sarcoma, claiming that he 
currently has such disabilities as a result of exposure to 
Agent Orange in Korea.  

Although service personnel records show that the veteran did 
serve in Korea, he was stationed there from April 1959 to May 
1960, well prior to the time in which Agent Orange was used 
there.  Moreover, the RO contacted the National Personnel 
Records Center and was advised that there was no record that 
the veteran had been exposed to herbicides in service.

In any event, as delineated above, the veteran's service 
medical records are silent regarding any complaint or finding 
of peripheral neuropathy or soft tissue sarcoma.  Likewise, 
the post-service medical evidence of record is negative for 
any notation of such diseases.  Simply, the record contains 
no probative evidence of the clinical presence of either 
peripheral neuropathy or soft tissue sarcoma.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Here, the Board notes that it has considered the veteran's 
assertions to the effect that his current symptoms are due to 
peripheral neuropathy and soft tissue sarcoma.  As the record 
does not establish that he possesses a recognized degree of 
medical training or knowledge, however, his own opinions as 
to medical diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board finds that a preponderance of 
the evidence is against the claim of service connection for 
peripheral neuropathy and soft tissue sarcoma.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for a soft tissue sarcoma, 
claimed as secondary to exposure to Agent Orange, is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


